Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I claims 1-7 in the reply filed on 1/31/2022 is acknowledged.
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.

Information Disclosure Statement
The information disclosure statement filed 4/11/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2 and 5-7 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2. This claim states that the alloy “is made of one of” the following list of metals. This infers that the alloy may be made of just one metal, which makes it indefinite how an alloy can be made with just one metal. Therefore this claim is indefinite.
The Examiner suggests amending to “at least one of” and striking “and a combination thereof.”

Claim 5. The limitation “the predefined time interval” lacks antecedent basis. Furthermore, it is uncertain which of claim 1’s “every predetermined time interval” is being refered back to, thus this claim is indefinite.
The Examiner suggests amending to “every predetermined time interval.”

Claims 5-7. The term "about" is a relative term which renders the claim indefinite. This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. MPEP § 2173.05(b).

Claim Rejections - 35 U.S.C. §§ 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by, or in the alternative rejected under 35 U.S.C. § 103(a) as being unpatentable over Wu et al., W.O. Int’l Pub. No. 2015/076802 A1 [hereinafter Wu] and alternatively Lu et al., W.O. Int’l Pub. No. 2014/149002 A1 [hereinafter Lu].
The body of the claim is generally written with parentheses following the limitations indicating the prior art's teachings and/or examiner notes.

Claim 1. 
I. Wu
A method of electrolytic oxidation for a composite material, the method comprising: 
immersing the composite material into an electrolytic solution for electrolytic oxidation (placing composite material into chemical bath; Wu [0024], figs. 1-2), wherein the composite 
providing a predetermined voltage to the electrolytic solution (potential which may be in the range of 200-600 V; Wu [0026], figs. 1-2) after every predefined time interval (pulsed current, which would involve predefined time intervals; Wu [0026], figs. 1-2), wherein the predetermined voltage triggers electrolytic oxidation of the metal alloy substrate (electrolytically oxidizing the metal to form an oxidized layer; Wu [0023]-[0026], figs. 1-2).
II. Predefined Time Intervals – alternatively Lu
Alternatively to the previous predefined time intervals teaching, Wu’s pulsing must use some time interval. Thus a person having ordinary skill in the art would have looked to the prior art for guidance for specific time intervals.
Lu teaches a method comprising pulsing with a frequency of 0.1-1000 Hz (or a cycle time of 0.001-10 seconds) and a duty factor of 0.01-0.95. Lu p. 17 ll. 3-14, fig. 4. Lu’s method also comprises a figure which shows that the on time may be 1-9999 ms and the off time may be 0-9999 ms. Lu fig. 4.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method with Lu’s method comprising specified times in order to yield the predictable result of having a suitable time to pulse with.



Claim 3. The method as claimed in claim 1, wherein the second substrate is made of one of plastic, carbon fiber, and carbon fiber composite (carbon fiber). Wu [0009], [0019], figs. 1-2.

Claim 5. The method as claimed in claim 1, wherein the providing comprises supplying the predetermined voltage after the predefined time interval of about 3 seconds to 5 seconds (rejected for similar reasons stated in the claim 1 rejection).

Claim 6. The method as claimed in claim 1, wherein the providing comprises supplying the predetermined voltage for about 5 seconds to 30 seconds after every predefined time interval (rejected for similar reasons stated in the claim 1 rejection).

Claim 7. The method as claimed in claim 1, wherein the providing comprises supplying the predetermined voltage of about 150 Volts to 500 Volts (200-600 V). Wu [0026], figs. 1-2.

Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Wu in view of Lu as applied to claim 1 above, and further in view of Vassiliev et al., EP 0 884 405 A2. A machine translation was used for Vassiliev et al. [hereinafter Vassiliev].

In light of the specification, this claim is interpreted to mean that the voltage may be varied to maintain a suitable temperature for the electrolytic oxidation of the composite material. App. Spec. [0034].
Vassiliev teaches that the voltage and the power (which is itself a function of current and voltage) will heat up the micro arcs and substrate. Vassiliev [0006], [0015], [0019]-[0020]. A person having ordinary skill in the art would have realized from this teaching that the increase in temperature of the micro arcs and the substrate would in turn increase the temperature of the electrolyte since the electrolyte is in intimate contact with both.
Lu further teaches that electrolytic baths have operating temperature ranges. Lu p. 17 ll. 24-28. Thus a person having ordinary skill in the art would have wanted to determine what voltages may be used to make sure the temperature does not get too high, such as near the boiling point.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s method by adjusting and making sure the voltage results in a desired solution temperature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571) 270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.






/HO-SUNG CHUNG/
Examiner, Art Unit 1794